t c no united_states tax_court estate of monte h goldman deceased carole schutter f k a carole goldman personal representative petitioner v commissioner of internal revenue respondent docket no filed date on date h and w executed a property settlement agreement the agreement in connection with their divorce the agreement was approved by the divorce court par of the agreement provides for a division of marital property par of the agreement provides that in furtherance of the equitable division of property h shall pay w dollar_figure a month for months the monthly payments terminate at w's death par of the agreement provides that all transfers of property are to be subject_to the provisions of sec_1041 i r c and shall be reported on h and w's income_tax returns as a non-taxable event the agreement further provides that both w and h waive spousal support h received an opinion letter from a law firm that the dollar_figure monthly payments were deductible as alimony on h's and federal_income_tax returns the payments totaling dollar_figure per year were characterized and deducted as alimony r determined the dollar_figure payments h made to w in and were not alimony and therefore not deductible r further determined that h's estate h died in date is liable for an accuracy-related_penalty under sec_6662 i r c for and held in ascertaining the applicability of subpar b of sec_71 i r c the divorce_or_separation_instrument need not mimic the statutory language of the subparagraph the agreement reflects the substance of a nonalimony designation consequently the dollar_figure monthly payments h made to w in and are not deductible as alimony held further because h reasonably and in good_faith relied on the advice of an experienced competent tax counsel r's determination imposing the sec_6662 i r c accuracy-related_penalties is not sustained dan a sciullo and daniel s duggan for petitioner michael w lloyd for respondent jacobs judge in the notice_of_deficiency respondent determined the following income_tax deficiencies and accuracy- related penalties penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number after resolving a protective adjustment for the year involving the deduction of expenses of an s_corporation which passed through to monte h goldman the parties agree that the amounts of deficiencies and accuracy-related_penalties now at issue are penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number the issues remaining for decision are whether payments of dollar_figure monte h goldman made to sally parker during each year in issue were properly deductible as alimony and whether a sec_6662 accuracy-related_penalty is applicable to each year in issue all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulation of facts is incorporated in our findings by this reference monte h goldman resided in colorado on date the date of his death carole schutter formerly carole goldman the personal representative of the estate of monte h goldman hereinafter referred to as petitioner resided in colorado at the time the petition was filed on date mr goldman and sally goldman presently known as sally parker and hereinafter referred to as ms parker married they had two children one born in and a second in on or about date mr goldman and ms parker separated and did not live together during the years in issue subseguently ms parker plaintiff filed a complaint for divorce for the dissolution of her marriage to mr goldman defendant in the family court of first circuit county of honolulu state of hawaii on date a final decree of divorce was entered both mr goldman and ms parker had their own tax as well as divorce counsel on date they executed a property settlement agreement the agreement as part of the divorce proceedings the divorce court approved this agreement the relevant portions of the agreement provide as follows plaintiff and defendant desire and intend by this agreement to execute a complete final and permanent settlement and adjustment of all property support and other financial rights obligations interests claims and disputes of every kind and nature arising from connected with or related to their marital relationship including but not limited to the defendant's contention that there is no marital property and plaintiff's claims that there is substantial marital property disposition of marital property and separate_property plaintiff and defendant declare that they desire to divide the marital assets and liabilities so that the division of the marital property is equitable subject_to the conditions hereinafter set forth defendant hereby conveys transfers and assigns to plaintiff as her sole and separate_property all of his right title and interest in and to the following the condominium located pincite lone pine road aspen colorado xk k the sum of two hundred fifty thousand dollars dollar_figure paid on date receipt of which the plaintiff hereby acknowledges the following sums to be paid on or before five o'clock p m on date a three million seven hundred fifty thousand dollars dollar_figure b five hundred forty thousand dollars dollar_figure cc the sum of five hundred fifteen thousand dollars dollar_figure payable to john s edmunds plaintiff's attorney as and for attorneys fees for legal services performed by mr edmunds and others on behalf of plaintiff in this action further payments for property division in furtherance of the equitable division of property defendant shall pay to plaintiff the sum of twenty thousand dollars dollar_figure per month for a period of months commencing date receipt of the payment of date is hereby acknowledged these monthly payments shall terminate and be discharged upon death of plaintiff the obligation contained herein shall survive defendant's death and be a lien against his’ estate defendant shall have no right to prepay these monthly payments the parties intend and agree that all transfers of property as provided for herein are subject_to the provisions of sec_1041 internal_revenue_code of as amended entitled treatment of transfers of property between spouses or incident_to_divorce and that they shall be accounted for and reported on his or her’ respective individual income_tax returns in such a manner so that no gain_or_loss shall be recognized as a result of the division and transfer of property as provided for herein rach party shall file his or her federal and state tax returns and report his or her income and losses thereon consistent with the foregoing intent of reporting the division and transfers of property as a non-taxable event plaintiff shall pay and hold defendant harmless from all federal and state income taxes due as a result of the receipt by her in and of temporary spousal support and on account of the receipt by her of unreported income from her separate_property earned during marriage in excess of losses deductions and credits attributable thereto spousal support waiver the parties acknowledge that as a result of the funds as and for property division and the release_of_marital_rights and claims which plaintiff is to receive as provided for herein she has no need for spousal support plaintiff expressly waives her right to spousal support from defendant defendant expressly waives his right to spousal support from plaintiff in mr goldman made the required_payments totaling dollar_figure pursuant to paragraph pursuant to paragraph of the agreement mr goldman paid ms parker dollar_figure per month during each of the years in issue totaling dollar_figure each year on his and federal_income_tax returns he characterized these dollar_figure payments as alimony and took corresponding deductions ms parker did not report these payments as alimony on her returns mr goldman received an opinion letter dated date from the law firm of kornfeld franklin of oklahoma city oklahoma with regard to the deductibility of the dollar_figure payments on his returns this letter advised mr goldman that pursuant to the agreement he was entitled to deduct these payments as alimony in the notice_of_deficiency respondent determined that the dollar_figure payments mr goldman made to ms parker in and are not alimony and thus not deductible respondent further determined that petitioner is liable for the sec_6662 accuracy-related_penalty for each of the years in issue opinion issue deductibility of payments mr goldman characterized as alimony the fundamental issue involved herein concerns the characterization of the dollar_figure monthly payments mr goldman made to ms parker during and petitioner claims these payments constitute alimony respondent claims these payments represent a division of marital property the tax consequences to both the payor and recipient vary significantly depending upon the characterization of these payments generally property_settlements or transfers of property between spouses incident to a divorce neither are taxable events nor give rise to deductions or recognizable income see sec_1041 on the other hand amounts received as alimony or separate_maintenance payments are taxable to the recipient pursuant to sec_61 and sec_71 and deductible by the payor pursuant to sec_215 in the year paid for tax purposes the phrase alimony or separate_maintenance payments is defined in section 7j1 b as any cash payment meeting the following four criteria a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c ain the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 was amended by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 to establish an objective standard to distinguish between a payment received in the division of property which is not includable in gross_income and a payment received as spousal support which is includable in gross_income see 102_f3d_842 6th cir affg tcmemo_1995_183 see also h rept part pincite the committee bill attempts to define alimony in a way that would conform to general notions of what type of payments constitute alimony as distinguished from property_settlements and to prevent the deduction of large one-time lump- sum property_settlements the parties agree that mr goldman's dollar_figure monthly payments to ms parker satisfy subparagraphs a c and d of sec_71 therefore the dispositive guestion is whether these monthly payments satisfy the requirement of subparagraph b which treats a payment as nonalimony if the governing divorce_or_separation_instrument designates the payment as such in ascertaining the applicability of subparagraph b of sec_71 we believe the divorce_or_separation_instrument need not mimic the statutory language of the subparagraph eg -- - the instrument need not specifically refer to sec_71 and sec_215 rather in our opinion the divorce_or_separation_instrument contains a nonalimony designation if the substance of such a designation is reflected in the instrument in the instant case the language of the agreement is unambiguous it clearly makes known that the dollar_figure monthly payments mr goldman made to ms parker constitutes a division of marital assets and not spousal support the payments at issue were made pursuant to paragraph of the agreement entitled further payments for property division that paragraph specifically states that the dollar_figure monthly payments were in furtherance of the equitable division of property moreover paragraph of the agreement provides that as a result of the funds as and for property division plaintiff ms parker expressly waives her right to spousal support from defendant mr goldman emphasis added the agreement contains a clear explicit and express direction that the dollar_figure monthly payments are not to be includable in ms parker's income see 125_f3d_551 7th cir affg tcmemo_1995_554 the agreement mandates nonalimony treatment of the payments through paragraph of the agreement which provides that the payments in question are to be subject_to the provisions of sec_1041 and reported on the parties' tax returns as a nontaxable event reading the agreement from a reasonable commonsense perspective we find that it contains a nonalimony designation within the purview of subparagraph b of sec_71 conseguently we hold that the dollar_figure monthly payments mr goldman made to ms parker in and constitute a division of marital property rather than alimony and hence are not deductible by mr goldman for those years we have considered the remaining arguments made by the parties and to the extent not discussed above find them to be without merit issue sec_6662 accuracy-related_penalties the other issue for decision concerns the applicability of the sec_6662 accuracy-related_penalties respondent contends that mr goldman substantially understated his tax for the years in issue and is accordingly liable for the penalties petitioner disagrees in 86_f3d_982 10th cir the court_of_appeals for the tenth circuit where an appeal of this case would lie reversed our decision in 102_tc_61 regarding the specificity requirements of sec_414 the court_of_appeals held that an agreement awarding petitioner wife dollar_figure million from her husband's pension_plan was a qualified_domestic_relations_order which shifted the income_tax_liability to the wife although the facts and operative code section involved in this case differ from those involved in hawkins our reading of the specificity requirements of sec_71 b is analogous insofar as we find that the agreement made an effective designation without referring expressly to sec_71 or sec_215 pursuant to sec_6664 a sec_6662 penalty does not apply to any portion of an underpayment if reasonable_cause existed and the taxpayers acted in good_faith pursuant to sec_1_6664-4 b income_tax regs all facts and circumstances must be examined in order to determine whether a taxpayer acted with reasonable_cause and in good_faith petitioner contends that we should not sustain respondent's imposition of the sec_6662 accuracy-related_penalties because mr goldman received and relied upon an opinion letter prepared by experienced tax counsel in order to establish good_faith reliance on the advice of an adviser the taxpayer must prove that he gave the return preparer complete and accurate information an incorrect return was a result of the preparer's mistakes and the taxpayer believed in good_faith that he was relying on a competent return preparer's advice see 88_tc_654 these requirements have been met in this case consequently we do not sustain respondent's determination imposing the sec_6662 accuracy- related penalties to reflect the foregoing decision will be entered under rule
